               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Bo Kang,

                       Plaintiff,     Case No. 18-cv-13617

v.                                    Judith E. Levy
                                      United States District Judge
Systems Capital Real Property
Corporation and McDonald’s            Mag. Judge Elizabeth A. Stafford
Corporation,

                       Defendants.

________________________________/

       OPINION AND ORDER GRANTING DEFENDANTS’
                 MOTION TO DISMISS [7]

     This is a case about an easement and the accompanying obligations

for the easement holder. Plaintiff Bo Kang and defendants Systems

Capital Real Property Corporation and McDonald’s Corporation are

adjacent property owners in Southfield, Michigan. They dispute whether

an easement still exists and its attendant obligations. The purpose of the

easement was for a sewer line to run under plaintiff’s parking lot, the

burdened parcel, and was used at some point by occupants on defendants’
property, the benefitting parcel.1 (Id. at 3.) The benefitting parcel

required use of plaintiff’s sewer line because it could not access the public

sewer line on the nearby main road. (Id.)

              Plaintiff contends that an easement by necessity arose because

defendants could not access the public sewer line. (Id.) He further pleads

that he only learned of defendants’ use of the sewer line when defendants

asked him to sign a written easement in 2008, which he signed. (Id.)

Plaintiff makes no additional mention of this written easement or

whether it was terminated. Though plaintiff characterizes the easement

as one by necessity, it appears equally likely that the easement exists

expressly.

              On October 12, 2018, plaintiff filed a complaint in the Circuit Court

of Oakland County alleging that the nonuse of the sewer line impairs the

value of his property. (Dkt. 1-1 at 2.) Soon after, defendants removed the

case pursuant to 28 U.S.C. § 1332. (Dkt. 1.) Plaintiff filed an amended

complaint on November 20, 2018. (Dkt. 2.) Before the Court is defendants’




                                                            
        It is unclear from the face of the complaint whether defendants have owned
              1

the adjacent property since the creation of the easement or whether prior occupants
owned the property when the easement arose.
                                                               2
motion to dismiss the amended complaint under Federal Rule of Civil

Procedure 12(b)(6).2 (Dkt. 7.)

       I.             Legal Standard

              On a motion to dismiss, the Court must “construe the complaint in

the light most favorable to the plaintiff and accept all allegations as true.”

Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “[A] complaint

must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. It need not contain

“detailed factual allegations,” but must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of

action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).


                                                            
        On February 11, 2019, the Court granted plaintiff’s motion to extend the
              2

deadline to file his response to the motion to dismiss and ordered the parties to
provide additional briefing on whether plaintiff has standing to pursue his claim.
(Dkt. 12.) Plaintiff responded that the Court cannot apply the federal standing
doctrine to diversity actions (Dkt. 13 at 11), but this is incorrect, Hagy v. Demers &
Adams, 882 F.3d 616, 624 (6th Cir. 2018) (citing Coyne v. Am. Tobacco Co., 183 F.3d
488, 495 (6th Cir. 1999); 13B Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 3531.14 (3d ed. 2017)). Nonetheless, the Court is satisfied
that plaintiff has pleaded an actual or imminent injury—a diminution in property
value. (Dkt. 2 at 3–4.)
                                                               3
       II.            Analysis

              Plaintiff fails to state a claim because (1) it is unclear whether an

express or implied easement by necessity exists, if an easement exists at

all, and what law obligates defendants to remove the sewer line in either

case, and (2) plaintiff fails to plead when his injury occurred,

impermissibly evading the application of the statute of limitations.

       A. Easement and Accompanying Obligations

              Plaintiff maintains that defendants’ nonuse3 of the sewer line is the

source of his injury and defendants are thus required to remove it. He

fails to allege that an easement by necessity exists, but also appears to

plead that an express easement exists. Regardless of whether an

easement by necessity or express easement exists, plaintiff does not cite

Michigan law, statutory or otherwise, to support his contention that

defendants are obligated to remove the sewer line.

              An easement by necessity exists if the use is one of strict necessity,

which requires that the easement be the only means available to achieve


                                                            
     Plaintiff uses the term “abandonment” in his complaint, but it appears that he
       3

employs the term to descriptively mean nonuse rather than its meaning as a term of
art. Moreover, Michigan law requires intent to abandon an easement. As explained
below, plaintiff does not plead the requisite intent that defendants must have to
legally abandon the easement.

                                                               4
the user’s desired ends. Charles A. Murray Tr. v. Futrell, 303 Mich. App.

28, 55–58 (2013) (reasoning that strict necessity is lacking where the

plaintiffs claimed an easement by necessity to drive over the defendant

neighbors’ lots because a different, albeit more difficult, route existed

that did not intrude on the defendants’ lots). An easement by necessity

may be lost in two ways: when the strict necessity justifying its use no

longer exists, id. at 42 (citing Waubun Beach Ass’n v. Wilson, 274 Mich.

598, 609 (1936)), or through abandonment, Goodman v. Brenner, 219

Mich. 55, 60 (1922).

     If there were an easement by necessity in this case, it no longer

exists according to the facts set forth in the complaint. It is clear that at

some point, the occupants of defendants’ property had an easement by

necessity to build and maintain a sewer line because they could not access

the public sewer line on the main road. Although the sewer line itself still

physically exists, the defendants lost the easement by necessity because

the strict necessity that previously justified the easement no longer

exists, as demonstrated by the nonuse of the sewer line. As set forth

below, defendants no longer have any of the obligations attached to the

maintenance of an easement.


                                     5
     Plaintiff claims defendants have an obligation to remove the sewer

lin because Michigan law requires that the party benefitting from an

easement bear the burden for maintenance and repair of the easement

(Dkt. 1-1 at 6), but he fails to provide caselaw imposing any obligation,

much less one to remove the subject of an easement by necessity, if the

easement no longer exists. Indeed, defendants no longer have any

property interest in the sewer line if the easement by necessity is gone.

Therefore, to the extent plaintiff pleads that the nonuse of an easement

by necessity injured him, he has no cause of action because although the

sewer line still exists, the easement does not.

     It appears equally likely from the face of the complaint that an

express easement existed at some point, but this is of equally little help

to plaintiff. Construing the complaint in the light most favorable to

plaintiff, he has pleaded that an express easement existed since 2008,

despite his characterization of the easement as one of necessity, and that

it continues to operate, despite his allegations of nonuse. Regardless of

the easement classification, plaintiff still does not point to, and the Court

could not find in its own research, an easement owner’s duty to remove a

structure that is the reasoning for obtaining the easement.


                                     6
              Abandonment is one basis to terminate an express easement. See

Odoi v. White, 342 Mich. 573, 576 (1955); see also Marvin M. Brandt

Revocable Tr. v. United States, 572 U.S. 93 (2014) (citing Smith v.

Townsend, 148 U.S. 490, 499 (1893)). Abandonment requires nonuse and

intent. Goodman, 219 Mich. at 60. To establish intent, defendants must

demonstrate “some clear and decisive act . . . showing an intention to

abandon and release [their] right.” Id.

              Plaintiff does not plead that defendants intended to abandon the

sewer line, and so defendants cannot have abandoned the easement.

Defendants’ nonuse of the sewer line alone is insufficient. Therefore, the

express easement still exists.4

              In any case, plaintiff again fails to demonstrate that defendants

owe him a duty to remove the sewer line. Rather, “an individual who has

an easement over another’s property is required to maintain and repair

it.” Fry v. Kaiser, 60 Mich. App. 574, 580 (1975) (citing Moore v. White,

159 Mich. 460 (1909)). For these reasons, even if the easement does exist,

the duty to maintain would not lead to the duty to remove.


                                                            
     Even if the express easement does not exist, it would still not give rise to an
       4

obligation to remove the subject of the easement for the same reasons set forth above
regarding an easement by necessity.
                                                               7
     In sum, plaintiff fails to state a claim. There is no duty to remove

the structure that was the purpose of the easement if the easement no

longer exists, nor is there a duty to remove the structure for the purpose

of the easement if the easement still exists.

  B. Statute of Limitations

     Even if plaintiff could show that defendants have a legal obligation

to remove the sewer line, he does not adequately plead when his alleged

injury, the devaluation of his property, accrued. Plaintiff alleges that

nonuse of the sewer line is the basis of his injury. (Dkt. 1–1 at 5.) He

contends that the easement by necessity was “abandoned,” but that a

written easement was executed in 2008. (Id.) Consequently, the Court

cannot discern a date—or even a time frame—when the alleged injury

occurred. Without a date of injury, the nonuse, the Court cannot apply

the applicable three-year statute of limitations. Mich. Comp. Laws §

600.5805. Plaintiff cannot omit the date of his injury to evade the statute

of limitations. See Bishop v. Lucent Tech., Inc., 520 F.3d 516, 519 (2008)

(citing Wright v. Heyne, 349 F.3d 321, 330 (6th Cir. 2003)).

     In his response to the Court’s show cause order, plaintiff asserts

that he suffers an injury “currently” because his property continues to be


                                     8
devalued. (Dkt. 13 at 10.) But Michigan law is clear: the claim accrues at

the time upon which the wrong was . . . done regardless of the time when

damage results.” Mich. Comp. Laws § 600.5805. As such, plaintiff’s

characterization of his injury as continuous is unhelpful. Terlecki v.

Stewart, 278 Mich. App. 644, 657 (2008) (explaining that to discern the

timing of an injury, courts should “sever[ ] the tortious acts from the

harmful effects of those acts”) (citing cases); id. at 654 (“[T]he continuing

violations’ doctrine is contrary to the language of [MCL 600.5805].”

(quoting Garg v. Cmty. Mental Health Servs., 472 Mich. 263, 266 (2005));

Horvath v. Delida, 213 Mich. App. 620, 627–28 (1995) (“[A] continuing

wrong is established by continual tortious acts, not by the continual

harmful effects from an original, completed act.” (emphasis in original)

(citing cases)). For these reasons, plaintiff fails to state a claim for which

relief can be granted.

   III. Conclusion

      Plaintiff does not adequately plead that he has a cause of action.

Regardless of whether the easement is express or implied, abandoned or

in use, an obligation to remove the sewer line does not exist as a matter

of law. And even if it did, plaintiff fails to plead facts that would permit


                                      9
this Court to conclude that his claim is not barred by the statute of

limitations.

     Accordingly, defendants’ motion to dismiss (Dkt. 7) is GRANTED,

and plaintiff’s complaint is DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED.

Dated: April 30, 2019                  s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge


                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 30, 2019.


                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager




                                  10
